The Court.
This is a strong case. But the question concerns the general jurisdiction of the court, and is the more embarrassing, because we have no direct authority upon the point. There is no authentic public report of any decision in the times of chancellors Livingston or Lansing, and the case in 4 John. ch. does not determine the question.
I feel sensibly the weight of the argument of inconvenience ; the burden and expense of coming to this court in small suits, when the remedy may be worse than the disease.
*114But still, what is the law of the court? The constitution and statute law say nothing on the subject. We are then carried back to the rule of the English court of chancery, which is £10, with the exception of fraud, Sec. Here the amount is $50, which is more. I find myself compelled, therefore, though reluctantly, to adopt the rule of that court, which would entertain this suit, both on the ground of fraud, and of the amount in controversy.
Let the demurrer be overruled with costs, and the defendant answer in twenty days, (a)

 See Mitchel v. Tighe, p. 119. 2 Atk. 253.